PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/678,756
Filing Date: 8 Nov 2019
Appellant(s): Sun, Ting



__________________
Bobby W. Braxton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 27, 2021, from which the appeal is taken is being maintained by the examiner, except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they were withdrawn by the examiner in response to the after-final amendment filed August 27, 2021.  As set forth in the Advisory Action mailed September 3, 2021, the rejection of claims 1, 9-12, and 14 under 35 USC 112(b) was withdrawn in response to the after-final amendment. 
The examiner notes that the rejection of claims 5-8 under 35 USC 112(b) is not withdrawn. (See final Office action, pg. 4-5; and Advisory Action.) Appellant does not present an argument for the rejection of claims 5-8 under 35 USC 112(b). 
 (2) Response to Argument
Group 1: Claims 1, 7-12, and 14
Appellant argues (Appeal Brief, pg. 8) that the secondary reference, Pixton, does not teach target supports having a distance. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejections are based on the combination of Larson and Pixton (as well as Anderson, relied on for other features which are not at issue). The primary reference, Larson, discloses a modular target system comprising a target (4, Figs. 1-2) coupled to two target supports (triangular stanchions 30). As discussed in the final Office action (see pg. 6), Larson discloses the target supports (30) are separated at a lower end by a lower end distance and at an upper end by an upper end distance, as clearly shown in Fig. 1 of Larson. With respect to these distances, Larson lacks only an explicit teaching that the lower end distance is greater than the upper end distance. The secondary reference, Pixton, has been relied on to show that it was known prior to Appellant’s invention to configure two supporting components of a modular target system (in the case of Pixton, the side members 110a and 110b; see Pixton, Fig. 6) to be separated by a greater distance at a lower end than at an upper end to enhance stability of the assembled target system. (See Pixton, para. 0037.) Appellant argues that Pixton does not provide an incentive for using two target supports having the claimed upper and lower separation distances because Pixton’s two supporting components (110a, 110b) are side members rather than target supports that couple to the target. In response, the examiner maintains that it would have been readily apparent to one of ordinary skill in the art that Pixton’s teaching with respect to the orientation of the side members (110a, 110b of Pixton), which clearly perform a supporting function, would also be applicable to Larson’s target supports (30 of Larson) that couple to the target (4 of Larson), to produce the same result of enhancing stability of the assembled target system. For these reasons, the examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the invention of Larson by configuring the two target supports of Larson such that the lower end distance is greater than the upper end distance, as taught by Pixton, in order to increase the stability of the assembled system. Appellant’s arguments do not address the combination of Larson and Pixton on which the rejections are based.
The examiner notes that Appellant’s arguments under the heading of Group 1 are directed to claim 1. Claims 9-12 and 14 depend from claim 1 and are not separately argued. Claims 7 and 8, which are included in the heading of Group 1, depend from independent claim 5 and are further addressed below with respect to Group 3.
Group 2: Claims 5-6
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Pixton. Claims 5 and 6 have not been separately argued. This rejection should be sustained for the reasons discussed above with respect to claim 1. 
In addition, claims 5 and 6 are also rejected under 35 U.S.C. 112(b). As noted above, no arguments have been presented in response to the rejection of claims 5 and 6 under 35 USC 112(b). Therefore, the rejection of claims 5 and 6 under 35 USC 112(b) should be sustained.
Group 3: Claims 7-8
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Pixton, in further view of Anderson. Claims 7 and 8 have not been separately argued. This rejection should be sustained for the reasons discussed above with respect to claim 1.
In addition, claims 7 and 8 are also rejected under 35 U.S.C. 112(b). As noted above, no arguments have been presented in response to the rejection of claims 7 and 8 under 35 USC 112(b). Therefore, the rejection of claims 7 and 8 under 35 USC 112(b) should be sustained.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Laura Davison/Examiner, Art Unit 3711   
                                                                                                                                                                                                     Conferees:

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/Anthony Knight/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.